Exhibit No.: 10.1

Oakridge International Corporation
Suite 1609, Jie Yang Building
271 Lockhart Road
Wanchai, Hong Kong


July 17, 2009


Mr. Michael Burney
3001 Bridgeway Blvd. K291
Sausalito, CA 94965



Re: Employment Agreement


Dear Michael:


I am very pleased to offer you the position of Chief Executive Officer and
President with Oakridge International Corporation (the "Company"). This
Employment Agreement sets forth the terms of our offer of employment to you for
your approval and agreement.

1. Employment by the Company.

(a)

Duties

. You will be employed by the Company as its Chief Executive Officer and
President, reporting to the Company's Board of Directors. You agree to devote
substantially all of your business time, energy, and skill to your duties at the
Company and you will have the standard duties and powers associated with the
chief executive officer of a company. Your duties may include other duties as
reasonably assigned by the Board from time to time. Notwithstanding the
foregoing, you shall not be entitled to approve or bind the Company to any
action or obligation that requires approval by the Board under corporate law,
the Articles of Incorporation, or bylaws of the Company, or the guidelines,
policies, and procedures adopted and established from time to time by the Board
without Board approval.

(b)

Company Policies

. The employment relationship between you and the Company will be governed by
the general employment policies and practices of the Company; provided, however,
that when the terms of this Employment Agreement differ from or are in conflict
with the Company's general employment policies or practices, this Employment
Agreement will control.

(c)

Board Membership

. You shall serve on the Company's Board of Directors without additional
compensation. As a member of the Company's Board, you will be subject to the
provisions of the Company's bylaws and all applicable general corporation laws
relative to your position on the Board.



--------------------------------------------------------------------------------



2.

Term of Employment

.

(a)

Term.

Your employment with the Company will be for a five year term, and may be
terminated by you or the Company at any time, with or without cause, under the
terms set out in Section 5.

(b)

Survival

. Upon the termination of your employment with the Company, for any reason,
neither you nor the Company shall have any further obligation or liability under
this Employment Agreement to the other, except as set forth in Sections 4, 5, 6,
7, 8 and 9, below.

3.

Compensation and Benefits

.

(a)



Compensation & Benefits Effective Date. You and the Company agree that the
Company shall have no current or accrued liability for any Salary, Benefits,
Vacation Expenses or Severance set out in Section 5, in connection with this
agreement until after the successful closing of a Financing ("the Financing") as
defined below.

(b)

Salary

. Commencing upon closing of the Financing (defined below) you will receive for
your services an annual base salary of US$200,000 (the "Base Salary"), payable
in accordance with the Company's standard payroll practices and subject to
standard withholdings for taxes and social security and the like. Your Base
Salary will be reviewed at least annually.

(c)

Benefits

. During your employment with the Company, you will be entitled to participate
in any group insurance, hospitalization, medical, dental, health and accident,
disability or similar plan or program of the Company to the extent that you are
eligible under the general provisions of these plans. The Company may, in its
sole discretion and from time to time, establish additional senior management
benefit programs as it deems appropriate. You understand that any benefit plans
may be modified or eliminated in the sole discretion of the Company in
accordance with applicable law.

(d)

Vacation

. You will be entitled to a period of annual paid vacation time equal to not
less than 20 business days per year. Your eligibility to carryover your accrued
vacation shall be subject to the Company policy applicable to employees at a
similar level in effect during the term of this Employment Agreement. You shall
also be entitled to pay, at your Base Salary rate, for any or all vacation not
taken in a calendar year, such payment to be made on the first regular payday
following the end of the calendar year.



--------------------------------------------------------------------------------



(e)

Key Person Insurance

. You agree to take such actions as may be reasonably necessary or appropriate
to permit the Company to obtain a key person insurance policy insuring you and
naming the Company as beneficiary, should the Company wish to obtain such
insurance.

(f)

Savings and Retirement Plans

. Immediately upon the commencement of your employment and during the term of
this Agreement, you shall be entitled to participate in all savings and
retirement plans, practices, policies, and programs provided by the Company to
other employees.

(g)

Directors and Officers Liability Insurance

. Company will promptly obtain appropriate director and officer liability
insurance and will provide you coverage under such insurance during the term of
this Employment Agreement.

(h)

Indemnification Agreement

. The Company will enter into a standard indemnification agreement with you
which indemnifies you to the fullest extent permitted by law for litigation,
investigations, damages, or claims arising out of or related to your involvement
with the Company.

(i)

Expenses

. Subject to compliance with the Company's normal and customary policies
regarding substantiation and verification of business expenses, you are
authorized to incur on behalf of the Company, and the Company will directly pay
or shall fully reimburse you for, all customary and reasonable expenses incurred
for promoting, pursuing, or otherwise furthering the business of the Company and
its affiliates.

4.

Financing and Financing Bonus

.

(a)

Financing

. Upon the successful closing by the Company (or execution of an acceptable
subscription agreement or stock purchase agreement, or series of agreements) of
investments in or equivalent financing agreements for the Company in the
aggregate amount of at least US$2,500,000 on or before December 31, 2009 (the
"Financing"), you shall receive a bonus equal to 2% of the total Financing
amount ("Financing Bonus"). Expenses in connection with this Financing (except
for legal and accounting for the benefit of the Company) will not be reimbursed
by the Company to you.



--------------------------------------------------------------------------------



5.

Termination of Employment

.

(a)

Termination Upon Death

. If you die during your employment with the Company, the Company shall pay to
your estate, or other designated beneficiary(s) as shown in the records of the
Company, any Base Salary and/or bonuses earned but unpaid as of the termination
date (which for purposes of this subsection (a) shall be the date of your
death); accrued but unused vacation time as of the end of the month in which you
die; and benefits that you are entitled to receive as of the date of your death
under benefit plans of the Company, less standard withholdings for tax and
social security purposes. In the event of your death, the Company shall have no
obligation to make any other payment, including severance or other compensation,
of any kind. All other benefits provided by the Company to you under its
existing benefit plans shall be determined under the provisions of those plans.

(b)

Termination Upon Disability

. The Company may terminate your employment if you suffer a disability that
renders you unable, as determined in good faith by the Board, to perform the
essential functions of your position, even with reasonable accommodation, for
three (3) months within any twelve (12) month period. If your employment is
terminated pursuant to this Section 5(b), you shall receive payment for any
earned and unpaid Base Salary and/or bonuses as of the termination date (which
for purposes of this subsection (b) shall be the date specified by the Board);
accrued but unused vacation time as of the end of the month in which the
termination for disability occurs; and benefits that you are then entitled to
receive under benefit plans of the Company, less standard withholdings for tax
and social security purposes. If your employment is terminated as a result of a
disability pursuant to this Section 5(b), the Company also shall provide to you
as severance the payment of an amount equal to six (6) months of your then Base
Salary, less standard withholdings for tax and social security purposes, in a
lump sum on the termination date.

Except as set forth in the immediately preceding paragraph, after the
termination date, no other compensation of any kind or severance or other
payment of any kind or payment in lieu of notice shall be payable by the Company
if your employment is terminated as a result of a disability. All benefits
provided by the Company under Section 3(b) shall be extended, at your election
and cost, to the extent permitted by the applicable insurance policies and
benefit plans of the Company, for six (6) months after your termination date,
except as otherwise required by law (e.g., COBRA health insurance continuation
election). Except as set forth in the immediately preceding sentence, all
benefits provided by the Company to you under this Employment Agreement or
otherwise shall cease as of your termination date.



--------------------------------------------------------------------------------



(c)

Voluntary Termination

. You may voluntarily terminate your employment with the Company at any time. If
you voluntarily terminate your employment, you will receive payment for any
earned and unpaid Base Salary and/or bonuses as of the date of such termination;
accrued but unused vacation time; and benefits you are entitled to receive under
benefit plans of the Company, less standard withholdings for tax and social
security purposes, through the termination date, which for purposes of this
subsection (c) shall be the date upon which you voluntarily cease performing
your duties hereunder. The Company shall have no further obligation to pay any
compensation (including severance) of any kind. All benefits provided by the
Company to you under this Employment Agreement or otherwise shall cease as of
the date of your voluntary termination.

(d)

Termination for Cause

.

(1)

Termination; Payment of Salary and Vacation

. The Board may terminate your employment with the Company at any time for
"cause" (as defined below). In the event that your employment is terminated
under this subsection (d), you shall receive payment for all earned but unpaid
Base Salary; accrued but unused vacation time; and benefits you are then
entitled to receive under benefit plans of the Company, less standard
withholdings for tax and social security purposes, through the date of your
termination, which for purposes of this subsection (d) shall be the date upon
which such notice of termination is given. The Company shall have no further
obligation to pay you compensation of any kind nor to make any payment in lieu
of notice. All benefits provided by the Company to you under this Employment
Agreement or otherwise shall cease as of the termination date.

(2)

Definition of Cause

. For purposes of this Employment Agreement, the Company shall have "cause" to
terminate your employment upon any of the following: (a) a material breach by
you of the terms of this Employment Agreement; (b) any breach of fiduciary duty
or act of theft, misappropriation, embezzlement, intentional fraud,
falsification of any employment or Company records, or other violation of
applicable law or regulation or similar conduct by you involving the Company or
any of its affiliates; (c) your conviction or plea of nolo contendere or the
equivalent involving a felony or a crime involving fraud or dishonesty; (d) any
damage of a material nature to the business or property of the Company or any of
its affiliates caused by your willful or grossly negligent conduct; (e) the
willful failure or refusal by you to perform reasonable duties,
responsibilities, or instructions from the Board; (f) engaging in abuse of
alcohol, illegal drugs, or controlled substances in a manner that materially
interferes with your performance of your duties; or (g) improper disclosure of
the Company's confidential or proprietary information. No act, or failure to
act, by you shall be considered "willful" unless committed without good faith
without a reasonable belief that the act or omission was in the Company's best
interest.



--------------------------------------------------------------------------------

(e)

Termination Without Cause

. The Company, at any time without prior written notice, may terminate you
without cause. If your employment is terminated without cause you shall receive
payment for all earned but unpaid Base Salary and/or bonuses as of the
termination date (which for purposes of this subsection (e), shall be the date
of your termination); accrued but unused vacation time; and benefits you are
then entitled to receive under benefit plans of the Company, less standard
withholdings for tax and social security purposes, as of the termination date.
Upon execution by you of an effective release of claims substantially in the
form attached as Exhibit A, the final wording of which shall be determined by
the Company in conjunction with its legal counsel (the "Release") the Company
shall also pay to you as severance (1) an amount equal to twelve (12) months of
your then base salary, less standard withholdings for tax and social security
purposes, in a lump sum on the termination date; (2) continuation of all
benefits you are then entitled to receive under benefit plans of the Company for
a period of 12 months; and (3) Acceleration of vesting of unvested stock options
as described in Section 5(h) below, effective upon such termination date
("Acceleration Date"). No other compensation of any kind or severance or other
payment of any kind shall be payable by the Company after such termination date.
All benefits provided by the Company to you under this Employment Agreement or
otherwise shall cease as of the termination date.

(f)

Change of Control

. If your employment is terminated without your written consent within twelve
(12) months after a Change of Control (as defined below), you shall receive
payment for all earned but unpaid Base Salary and/or bonuses, as of the
termination date (which for purposes of this subsection (f), shall be the date
of your termination); accrued but unused vacation time; and benefits you are
then entitled to receive under benefit plans of the Company, less standard
withholdings for tax and social security purposes, as of the termination date.
In such event, the Company shall also provide to you as severance (1) the
payment of an amount equal to 12 months of your then base salary, less standard
withholdings for tax and social security purposes, in a lump sum on the
termination date; (2) continuation of all benefits you are then entitled to
receive under benefit plans of the Company for a period of 12 months; and (3)
Acceleration of vesting of unvested stock options and accelerated lapsing of the
Company's right to repurchase founder's stock, as described in Section 5(h)
below, effective upon such termination date ("Acceleration Date"). No other
compensation of any kind or severance or other payment of any kind shall be
payable to you by the Company after such termination date. All benefits provided
by the Company to you under this Employment Agreement or otherwise shall cease
as of the termination date.



--------------------------------------------------------------------------------



(1)

For purposes of this Section 5(f), a Change Of Control shall be deemed to occur
upon the consummation of any one of the following events: (i) a sale of all or
substantially all of the assets of the Company; (ii) a merger or consolidation
in which the Company is not the surviving corporation (other than a transaction
the principal purpose of which is to change the state of the Company's
incorporation or a transaction in which the voting securities of the Company are
exchanged for beneficial ownership of at least a majority of the voting
securities of the acquiring corporation); (iii) a merger or consolidation in
which the Company is the surviving corporation and less than fifty percent (50%)
of the voting securities of the Company that are outstanding immediately after
the consummation of such transaction are beneficially owned, directly or
indirectly, by the persons who owned such voting securities immediately prior to
such transaction; (iv) any transaction or series of related transactions after
which any person (as such term is used in Section 13(d)(3) of the Securities
Exchange Act of 1934), other than any employee benefit plan (or related trust)
sponsored or maintained by the Company, becomes the beneficial owner of voting
securities of the Company representing a majority of the combined voting power
of all of the voting securities of the Company; or (v) the liquidation or
dissolution of the Company.

(2)

For purposes of Section 5(f)(1), any person who acquired securities of the
Company prior to the occurrence of the specified transaction in contemplation of
such transaction and who immediately after such transaction possesses direct or
indirect beneficial ownership of at least ten percent (10%) of the securities of
the Company or the surviving corporation, as appropriate (or if the Company or
the surviving corporation is a controlled affiliate, then of the appropriate
entity as determined above), shall not be included in the calculation of the
group of persons who owned such voting securities immediately prior to such
transaction.

(g)

Termination for Good Reason

. Notwithstanding anything in this Section 5 to the contrary, you may
voluntarily end your employment with the Company and receive the benefits
detailed in Section 5(e) upon or within ninety (90) days following the
occurrence of an event constituting "Good Reason," which for purposes of this
Section 5(g) shall mean any of the following conditions, provided that the
underlying condition persists more than 15 business days after written
notification to the Board: (1) a material adverse change in your position
causing it to be of materially less responsibility or authority without your
written consent, and such a materially adverse change shall in all events be
deemed to occur if you no longer serve as Chief Executive Officer, unless you
consent in writing to such change; (2) a reduction, without your written
consent, in your level of Base Salary; (3) the Company fails to obtain the
assumption of this Employment Agreement by any successor or assign of the
Company; (4) the Company without your consent requires your permanent relocation
from the San Francisco Bay Area; or (5) any material breach by the Company of
any material provision of this Agreement.



--------------------------------------------------------------------------------

(h)

Acceleration of Vesting

. "Acceleration" means that all additional unvested shares, if any, from all
outstanding grants to you will vest immediately upon the Acceleration Date.
"Acceleration" also means that the Company's right to repurchase shares from
you, if any, shall also lapse immediately upon the Acceleration Date.

(i)

At-Will Employment

. You understand and agree that your employment with the Company is at-will,
which means that either you or the Company may, subject to the terms of this
Employment Agreement, terminate this Employment Agreement at any time, with or
without cause, as set forth in this Employment Agreement. Any modification of
the at-will nature of this Employment Agreement must be in writing and executed
by you and the Company.

6.

Proprietary Information Obligations

. You agree to sign and abide by the terms of the Company's standard form of
intellectual property assignment and employee confidentiality agreement.

7.

Noninterference

. While employed by or compensated by the Company pursuant to this Employment
Agreement and for a period of one year after the date of your termination, you
agree not to: (a) solicit or hire or attempt to solicit or hire, directly or
indirectly, any employee of the Company or any affiliate, or (b) take any action
that may cause any employee, customer or supplier of the Company or any
affiliate to terminate or adversely alter his, her or its relationship with the
Company or any affiliate.

8.

Injunctive Relief

. The parties agree that damages would be an inadequate remedy for the Company
in the event of a breach or threatened breach of Section 6, 7 or 8 of this
Employment Agreement by you, and in the event or any such breach or threatened
breach, the Company may, either with or without pursuing any potential damage
remedies, obtain and enforce an injunction prohibiting you from violating such
section of this Employment Agreement and requiring you to comply with its terms.

9.

Warranties and Representations

. You hereby represent and warrant to the Company that you:

(a)

are not now under any obligation of a contractual or quasi-contractual nature
known to you that is inconsistent or in conflict with this Employment Agreement
or that would prevent, limit, or impair the performance by you of any of your
obligations under this Employment Agreement; and

(b)

have been or have had the opportunity to be represented by legal counsel in the
preparation, negotiation, execution, and delivery of this Employment Agreement
and understand fully its terms and provision.

10.

Dispute Resolution and Binding Arbitration

. You and the Company agree that if a dispute arises concerning or relating to
your employment with the Company, such dispute shall be submitted to binding
arbitration in accordance with the employment rules of the American Arbitration
Association then in effect. The arbitration shall take place in San Francisco,
California, and both you and the Company agree to submit to the jurisdiction of
the arbitrator selected in accordance with American Arbitration Association
rules and procedures. You and the Company agree that the arbitration procedure
provided for in this section will be the exclusive avenue of redress for any
disputes relating to or arising from your employment with the Company, and that
the award of the arbitrator shall be final and binding on both parties, and
nonappealable. The arbitrator shall have discretion to award monetary and other
damages, or no damages, and to fashion such other relief as the arbitrator deems
appropriate. The arbitrator shall also have discretion to award the prevailing
party reasonable costs and attorneys' fees incurred in bringing or defending an
action under this provision. The costs and expenses relating to the arbitration
proceeding itself, including the fees of the arbitrator, shall be borne by the
Company.

11.

Miscellaneous

.

(a)

Notices

. Any notice or communication required or permitted by this Employment Agreement
shall be deemed sufficiently given if in writing and, if delivered personally,
when it is delivered or, if delivered in another manner, including without
limitation, by facsimile (with confirmation of receipt and a confirmation copy
sent by U.S. Mail or overnight delivery), the earlier of when it is actually
received by the party to whom it is directed and when the period set forth below
expires (whether or not it is actually received): (1) if deposited with the U.S.
Postal Service, postage prepaid, and addressed to the party to receive it as set
forth below, forty-eight (48) hours after such deposit as registered or
certified mail; or (2) if accepted by Federal Express or a similar overnight
delivery service in general usage for delivery to the address of the party to
receive it as set forth next below, twenty-four (24) hours after the delivery
time promised by the delivery service.

To the Company:

Oakridge International Corporation


Suite 1609, Jie Yang Building
271 Lockhart Road
Wanchai, Hong Kong
Fax:



--------------------------------------------------------------------------------



To you:

Michael Burney


3001 Bridgeway Blvd. K291
Sausalito, CA 94965
Fax:

or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.

(b)

Severability

. If any term or provision (or any portion) of this Employment Agreement is
determined by a court to be invalid, illegal or incapable of being enforced by
any rule of law or public policy, all other terms and provisions (or other
portions) of this Employment Agreement shall nevertheless remain in full force
and effect. Upon such determination that any term or provision (or any portion)
is invalid, illegal or incapable of being enforced, this Employment Agreement
shall be deemed to be modified so as to effect the original intent of the
parties as closely as possible to the end that the transactions contemplated
hereby and the terms and provisions are fulfilled to the greatest extent
possible

(c)

Entire Agreement

. This document constitutes the final, complete, and exclusive embodiment of the
entire agreement and understanding between the parties related to the subject
matter hereof and supersedes and preempts any prior or contemporaneous
understandings, agreements, or representations by or between the parties,
written or oral. Without limiting the generality of the foregoing, except as
provided in this Employment Agreement, all understandings and agreements,
written or oral, relating to the employment of you by the Company, or the
payment of any compensation, or the provision of any benefit in connection
therewith or otherwise, are hereby terminated and shall be of no future force
and effect.

(d)

Counterparts

. This Employment Agreement may be executed on separate counterparts, any one of
which need not contain signatures of more than one party, but all of which taken
together will constitute one and the same agreement. Signatures may be exchanged
by electronic facsimile with machine evidence of transmission.

(e)

Successors and Assigns

. This Employment Agreement is intended to bind and inure to the benefit of and
be enforceable by you and the Company, and their respective successors and
assigns, except that you may not delegate any of your duties hereunder and you
may not assign any of your rights hereunder without the prior written consent of
the Company. If you should die while any amounts would still be payable to you
hereunder if you had continued to live, all amounts payable hereunder shall be
paid in accordance with the terms of this Employment Agreement to your estate,
unless you have provided written notice to the Company specifying a different
beneficiary or beneficiaries (which notice(s) may be changed from time to time
at the sole discretion of you).

(f)

Attorneys' Fees

. If any legal proceeding is necessary to enforce or interpret the terms of this
Employment Agreement, or to recover damages for breach, the prevailing party
shall be entitled to reasonable attorneys' fees, as well as reasonable costs and
disbursements, whether taxable or not, in addition to any other relief to which
you or the Company may be entitled.

(g)

Amendments

. No amendment or other modification to this Employment Agreement may be made
except by a writing signed by both parties. Except for your estate pursuant to
Section 5(a) hereof, nothing in this Employment Agreement, express or implied,
is intended to confer upon any third person any rights or remedies under or by
reason of this Employment Agreement.

(h)

Choice of Law and Venue

. All questions concerning the construction, validity and interpretation of this
Employment Agreement will be governed by the internal law, and not the law of
conflicts, of the State of California.

(i)

Fees and Expenses

. Each of the parties shall bear its own fees and expenses incurred in
connection with the preparation of this Employment Agreement and related
transactions.

We are eager to have you join us as a key member of the Oakridge International
team. Please indicate your acceptance of the terms of this Employment Agreement
by signing below.

Sincerely,
Oakridge International Corporation

_____________________
Sau Shan KU
Chairman Of the Board

Acknowledged and agreed:

_____________________
Michael Burney



--------------------------------------------------------------------------------



EXHIBIT A

RELEASE AGREEMENT
OF OAKRIDGE INTERNATIONAL CORPORATION

Michael Burney

("Executive") agrees that the payments and benefits he has received from
Oakridge International Corporation (the "Company") are in full satisfaction of
all obligations of the Company to the Executive arising out of or in connection
with the Executive's employment including, without limitation, all salary,
bonuses, sick pay, reimbursement of expenses, and that the payment and benefits
that will be provided to Executive in accordance with Section 5 of Executive's
Employment Agreement entered into as of ________________ (the "Employment
Agreement"), as applicable, constitute consideration for the covenants and
releases of the Executive as set forth herein.

Executive acknowledges that he has no claims against the Company based on his
employment by the Company or his separation therefrom and irrevocably, fully and
finally releases the Company, its parent, its subsidiaries and its affiliates,
directors, officers, agents and executives, attorneys, shareholders, successors
and assigns ("Releasees") of and from any and all claims, liabilities, demands,
causes of action, costs, expenses, attorneys' fees, damages, indemnities and
obligations of every kind and nature, in law, equity, or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed, arising out of or
in any way related to agreements, events, acts or conduct at any time prior to
and including the execution date of this Agreement, including but not limited
to; all such claims and demands directly or indirectly arising out of or in any
way connected with his employment with the Company or the termination of that
employment; claims or demands related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in the Company, vacation pay,
fringe benefits, expense reimbursements, severance pay, or any other form of
compensation; claims arising under the Employment Agreement; claims pursuant to
any federal, state or local law, statute, or cause of action including, but not
limited to, rights arising under Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act of 1967, as amended, the
Americans with Disabilities Act, the Equal Pay Act, the Fair Labor Standards
Act, as amended, the Executive Retirement Income and Security Act of 1974, as
amended, and any other local, state, or federal law, or law of any country,
governing discrimination in employment, the payment of wages or benefits, or any
other aspect of employment (collectively, "Claims").

Executive acknowledges his understanding that he may take 21 days to consider
this Agreement and that he has been advised that he should consult with an
attorney, if he decides to do so, prior to executing this Agreement. Executive
further acknowledges that he understands that he may revoke this Agreement
within seven days of his execution of this document and that the consideration
to be paid to him pursuant to this Release will be paid only after that seven
day revocation period and will be in accordance with Section 5 of the Employment
Agreement.

This General Release shall not cover obligations of the Company to defend and/or
indemnify Executive in his capacity as an officer or director of the Company in
accordance with the provision of the Company's Certificate of Incorporation,
Bylaws and Delaware law. In addition, this General Release shall not release the
Company from any obligations it may have as set forth in the option agreements
between the Company and the Executive. It is understood that this General
Release shall not preclude Executive from bringing an action to ensure the terms
of this Agreement.



--------------------------------------------------------------------------------